Citation Nr: 1013649	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disability, 
including as secondary to herbicides.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO denied a claim 
for service connection for a "rash on shoulders, arms and 
chest."  

In June 2008, the Veteran testified before the undersigned at 
a Board hearing.  A copy of the transcript has been 
associated with the file.  

In April 2009, this claim was remanded for further 
development and the claim is now ready for further appellate 
review.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that a skin disability, to include as secondary to herbicide 
exposure, is related to service.  


CONCLUSION OF LAW

A skin disability was not incurred or aggravated in service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a January 2005 letter, the RO satisfied its duty to notify 
the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified the 
appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
he was expected to provide.  A May 2008 letter also informed 
the Veteran of the process by which initial disability 
ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has been able to participate effectively in the 
processing of his claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran was given a VA skin 
examination in June 2009.  The duties to notify and assist 
have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

A presumption exists regarding service connection for 
diseases associated with exposure to herbicide agents during 
service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 
(West Supp. 2009).  Under the provisions of the implementing 
regulation, 38 C.F.R. § 3.309(e), if a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service (provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied).  These diseases include chloracne, Type 2 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  

When the claim is in equipoise, the reasonable doubt rule is 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2009).  

In adjudicating this claim, the Board must assess the 
competence of the Veteran and all lay persons.  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2).  

It is also the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited within).  In determining 
whether documents submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

III. Analysis

The Veteran contends that his currently diagnosed skin 
disability is related to his service.  In a November 2004 
statement, he recalled removing dirty uniforms and preparing 
soldiers for surgery as a medical corpsman.  He eventually 
developed a rash on his chest, upper back and arms.  He 
showed the rash to doctors and nurses on the orthopedic ward 
he worked at and was given tinactin.  He stated he never went 
to sick bay and this was never put in medical records.  His 
rash still persists, particularly in summer.  He thought the 
rash could be from contact with the soldiers from Vietnam or 
their clothing.  

In his December 2004 claim, the Veteran stated that he did 
not serve in Vietnam.  He stated while in service he had a 
rash, meaning skin eruptions on his chest, shoulders and 
arms.  He stated he had no in-country contact with Agent 
Orange or other herbicides.  He believed his skin condition 
was caused by direct contact with returning injured soldiers 
from Vietnam.  At the June 2008 Board hearing, the Veteran 
stated he was treated by doctors he worked with so there 
would be no record of his skin treatment (Transcript, p 5).  
His doctor at VA did not think the rash was from Agent Orange 
(Transcript, p 7-8).  

An October 2004 statement from the Veteran's mother shows she 
observed a rash on her son's chest and down his arms in 1968 
after he came home from the service.  He told her it was 
probably something he got in the hospital from taking care of 
other serviceman who had been in Vietnam.  He said he had to 
clean them before surgery.  He was given salve but it didn't 
seem to help.  

A December 2004 statement from a fellow service member, D.B., 
shows he served with the Veteran in the Army as medical 
corpsman.  They lived together in the barracks in 1967 to 
1968.  D.B. related that the Veteran worked on the orthopedic 
ward, which had many casualty patients from Vietnam.  D.B. 
noticed that the Veteran had developed a rash on his chest, 
shoulders, and arms.  He remembered that doctors gave him 
ointment to attempt to cure his rash, but it continued 
without improvement.  

The Veteran's DD 214 confirms that he served as a medical 
corpsman in service, as does a personnel record which shows 
he served in this specialty from February 1967 to August 
1968.  In May 1966, a pre-induction examination noted that 
the Veteran had an identifying body mark, scar, or tattoo 
(none were specifically listed) but his skin and lymphatic 
system was marked "normal."  

A June 1968 separation examination showed his skin was normal 
and he had no defects.  In the Report of Medical History, it 
was indicated that he did not have and had never had any skin 
disease.  He did report headaches and a history of a head 
injury.  A July 1968 physical and mental status on release 
from service showed no new injuries or diseases.  An August 
1968 statement of condition signed by Veteran reports no 
change in condition since his last medical examination.  

A September 1989 note from Dr. Bury shows the Veteran 
requested a refill of fungal cream which was originally 
prescribed in April 1987.  He was advised to try over-the-
counter tinactin.  Another record from Dr. Bury, dated 
December 2004 shows the Veteran came for his old records 
related to dermatitis.  He still had a rash on his shoulders.  
This rash was typical of tinea versicolor.  A December 2004 
statement from Dr. Bury affirms that the Veteran was seen in 
September 1989 and in July 1990.  He had a rash on his chest 
and shoulders.  He was diagnosed with tinea versicolor and 
prescribed medications.  Dr. Bury stated: "The possibility 
exists this could have started during service years."  

At a July 2005 VA PTSD examination, the Veteran stated he had 
a chronic skin rash which he said began on active duty in 
1967.  In a September 2005 VA LPN record, a rash was noted.  
The same month, the Veteran received a diagnosis of tinea 
corporis at VA.  Except for a VA October 2006 record which 
states the Veteran had no rash, all other VA records indicate 
a diagnosis of tinea corporis.  

In June 2009, the Veteran attended a VA skin examination.  
The claims file and medical records were reviewed.  The two 
examination reports by Dr. Bury were mentioned.  The Veteran 
stated he was a medical corpsman and reported he didn't go to 
sick call but was treated by fellow medical service members.  
He said his skin eruption had been recurrent and was most 
noticeable in the summer.  More recently, a different 
medication had been prescribed and was more effective than 
others had been in the past.  The areas affected were 
slightly pruritic on occasion, but had never caused 
significant disability.  Physical examination revealed no 
eruption at the time of the examination.  According to Dr. 
Bury's reports, the diagnosis was tinea versicolor.  This 
diagnosis was also consistent with the Veteran's statements.  

The examiner opined that his tinea versicolor was not related 
to Agent Orange because it was known to be caused by an 
unusual fungus.  In a December 2009 addendum, the examiner 
stated that after reviewing the separation physical where the 
Veteran reported he had no skin problems and seeing that no 
skin disability was noticed upon physical examination, the 
Veteran's skin problems must have started at a later date.  
The examiner did state that the Veteran would have been at an 
age where tinea versicolor develops and stated that at the 
examination he had no reason to think the Veteran was being 
untruthful.  The opinion shows that the examiner found tinea 
versicolor to be a type of skin abnormality that would not go 
unreported by someone and unnoticed during a physical 
examination.  

As the evidence shows that the Veteran did not have service 
in Vietnam, the herbicide presumption is not applicable.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  There is no 
diagnosis of an applicable disease.  Id.  Only those diseases 
specifically listed may be used for the presumption to go 
into effect.  Also, the VA examiner explained that tinea 
versicolor fungal in nature and not related to chemical 
exposure.  

As mentioned, for service connection there must be a chronic 
disability in service or a showing of continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Here, the issue centers 
around whether there is a nexus of the currently diagnosed 
skin disability.  

Two opinions were given by different doctors in this case.  
In December 2004, Dr. Bury stated that the possibility 
existed that the Veteran's skin disability could have started 
during his service.  The VA examiner concluded that the skin 
disability did not begin while he was in service due to the 
fact if it was present it would have been documented in 
service and the Veteran would not have reported the opposite.  
The VA examiner's opinion is considered more probative 
because it is definitive and is supported by rationale which 
references documents in the file.  Prejean, 13 Vet. App. at 
448-9.  While Dr. Bury did treat the Veteran over a number of 
years, the VA examination report and addendum show the 
examiner interviewed the Veteran, noted his comments, 
reviewed the file, observed the Veteran and was factually 
accurate in coming to his conclusion.  These actions are the 
types that contribute to the probative value of a medical 
opinion under Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  
The June 2009 VA examination report and December 2009 
addendum are considered more probative than Dr. Bury's 
December 2004 report.  

As mentioned, the competency and credibility of lay 
statements is for consideration.  The Veteran's mother 
submitted a statement reflecting her recollection that the 
Veteran had a rash after service.  The Veteran, as well as 
D.B., are also competent to state what they observed under 
38 C.F.R. § 3.159(a)(2).  The record establishes that both 
the Veteran and D.B. have some medical expertise.  However, 
the record does not show that either has the expertise to 
diagnose disability or determine its etiology.  

The statements by the Veteran, his mother and D.B. are 
probative, but do not establish the presence of chronic skin 
disability in service or continuity of symptoms since service 
when compared to other evidence of record.  The June 1968 
separation examination, July 1968 physical/mental status 
form, and August 1968 statement of condition form were 
completed at the same time the Veteran now claims he had his 
skin disability.  They were filled out at the time the 
Veteran was in service and during the summer; this was the 
time period that the Veteran reported his skin disability was 
typically symptomatic.  This was a time period where the 
Veteran was not seeking benefits.  The contemporaneous 
service treatment records show the Veteran had multiple 
opportunities to report the manifestations of a skin 
disability.  In fact, in his Report of Medical History on the 
separation examination, he denied having or ever having had 
any type of skin disease.  The contemporaneous records are 
assigned more weight than statements made years later that 
rely on recent memory of remote events.  

Also, the Veteran stated he didn't report his skin disability 
at the time because he was treated by fellow medical 
personnel.  He did report severe headaches.  This shows that 
the Veteran did report some medical issues that he had when 
given the opportunity.  If he had the skin disability at the 
time, it seems that he would have reported it.  

Weighing against D.B.'s statement are the Veteran's 
contemporaneous negative reports of a skin problem in service 
and the examiner's addendum which shows that tinea versicolor 
is something that would not have gone unreported or 
unnoticed.  

The Board finds that as a whole, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disability.  The reasonable doubt 
doctrine is not for application and the claim is denied.  
See, 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a skin disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


